DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on 09/21/2021.  Claims 1-20 are pending.  Claims 1, 8, and 13 are independent.
Claim Objections
Claim 17 is objected to because of the following informalities:  The limitation “the distal end aperture is relatively smaller than the second portion proximal end aperture” should be amended to -- the distal end aperture of the first portion is relatively smaller than the second portion proximal end aperture-- to clarify that it’s referring to the distal end aperture of the first portion and avoid confusion with the second portion.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations “the inner portion wall surface further defines a lumen therethrough” and “a valve disposed in the lumen.”  The claim is written in a way such that the valve is disposed in the lumen defined by the inner portion wall surface of the first portion.  However, based on the disclosure, the valve is not disposed in the lumen defined by the inner portion (Fig. 3).  Instead, the valve is disposed in a lumen defined by the inner wall of the second portion of the endograft valve device or a lumen defined to both the inner wall of the first portion and the inner wall of the second portion of the endograft valve device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Macleod (US Pat. No.: 3,926,215).
Regarding claims 1-16, Macleod discloses system / endograft valve device comprising: an endograft body (the endograft body / device shown in Fig. 4; also see Col. 1, lines 4-6) comprising: a first portion (see Figure below) having a proximal end (see Figure below), a distal end (see Figure below), an outer portion wall surface (Fig. 4, outer portion wall surface of the first portion) and an inner portion wall surface (Fig. 4, inner portion wall surface of the first portion), wherein a first portion tapered wall thickness (Fig. 4) is defined between the inner and outer portion wall surfaces, and wherein the inner portion wall surface further defines a lumen therethrough (Fig. 4, lumen of the first portion); and wherein the first portion tapered wall thickness is greater at the distal end than at the proximal end (see Figure below); and a valve (3, Fig. 4) disposed in the lumen and configured so that a fluid flow in the distal direction acts to open the valve and a fluid flow in the proximal direction acts to close the valve (see Figs. 4 and 1); a second portion(see Figure below) comprising a second portion outer portion wall surface (see Figure below, outer portion wall surface of the second portion) and a second portion inner portion wall surface (see Figure below, inner portion wall surface of the second portion), wherein a second portion tapered wall thickness is defined between the second portion inner wall surface and the second portion outer portion wall surface (see Figure below or Fig. 4); the second portion inner wall surface 

    PNG
    media_image1.png
    785
    618
    media_image1.png
    Greyscale

1, 13, 14, and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kramer et al. (US Pat. No.: 4,123,805).
Regarding claims, 1, 13, 14, and 17, Kramer discloses a system comprising an endograft valve device (device shown in Fig. 4a-4c) comprising: an endograft body (1, Figs. 4a-4c) comprising: a first portion (see Figure below) having a proximal end (see Figure below), a distal end (see Figure below), a first outer portion wall surface (outer portion wall surface of the first portion) and a first inner portion wall surface (inner portion wall surface of the first portion), wherein a tapered wall thickness (see Figure below) is defined between the first inner portion wall surface and first outer portion wall surface, and wherein the first inner portion wall surface defines a lumen (central lumen defined by the first inner portion wall surface, Figs. 4a-4c) therethrough; wherein the first portion has a tapered wall thickness that has a greater wall thickness at the distal end than at the proximal end (the first portion has a tapered wall thickness that has a greater wall thickness at the distal end than at the proximal end as shown in the figure below); a second portion (see Figure below) comprising a second portion inner portion wall surface (inner portion wall surface of the second portion), further defining the lumen therethrough (Figs. 4a-4c), the lumen extending from a second portion distal end (see Figure below) to a second portion proximal end (see Figure below); Commissioner for Patents Response Date: September 21, 2021 wherein the distal end of the first portion is adjacent to the second portion proximal end (see Figure below); and a valve (2, Figs. 4a-4c) coupled to a portion of the endograft body selected from the group consisting of the first portion at or near the distal end of the first portion and the second portion at or near the second portion proximal end (see Figure below), the valve configured so that a fluid flow in the distal direction acts to open the valve and .

    PNG
    media_image2.png
    436
    890
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macleod (US Pat. No.: 3,926,215) as applied to claim 13 above, and further in view of Lashinski et al. (US Pub. No.: 2005/0273160)
Regarding claims 18 and 19, Macleod discloses substantially all the limitations of the claims but fails to disclose that the endograft body is configured for expansion from a collapsed configuration to an expanded configuration within a luminal organ; wherein the collapsed configuration is sized so that the endograft body fits within the luminal organ, and wherein the expanded configuration is sized so that the endograft body is securely positioned within the luminal organ upon expansion.
Lashinski teaches, in the same field of endeavor (prosthetic valve), an endograft body configured for expansion from a collapsed configuration to an expanded configuration within a luminal organ (Paras. [0041], [0045], [0070], and [0099]-[0104]); wherein the collapsed configuration is sized so that the endograft body fits within the luminal organ, and wherein the expanded configuration is sized so that the endograft 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the endograft body of Macleod to be configured for expansion from a collapsed configuration to an expanded configuration within a luminal organ; wherein the collapsed configuration is sized so that the endograft body fits within the luminal organ, and wherein the expanded configuration is sized so that the endograft body is securely positioned within the luminal organ upon expansion as taught by Lashinski in order to obtain the advantage of minimally invasive delivering the endograft valve device in a smaller delivery diameter.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macleod (US Pat. No.: 3,926,215) as applied to claim 13 above, and further in view of Inoue et al. (US Pub No.: 2010/0210957).
Regarding claim 20, Macleod discloses substantially all the limitations of the claims but fails to disclose that the system further comprises a cuff and processor to compress and relax a blood vessel.
Inoue discloses, in the same field of endeavor (a surgical system for the vascular system), a system comprising a cuff (cuff 1, Fig. 4) configured to fit around a blood vessel (Fig. 3, blood vessel 100) and further configured to periodically compress the blood vessel, and a processor (CPU 9, Fig. 8) operably coupled to the cuff (Fig. 8), the processor configured to control a compression and relaxation rate (Para. [0096]), wherein when the cuff is positioned around the blood vessel at a first location (Fig. 3), operation of the processor causes the cuff to compress the blood vessel and relax 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the system of Macleod to further include a cuff and processor to compress and relax a blood vessel, as taught by Inoue, in order to control the rate of a cuff to pump blood through the valve, allowing the valve to be tested with different flow rates (Inoue, Abstract).
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer et al. (US Pat. No.: 4,123,805) as applied to claim 13 above, and further in view of Lashinski et al. (US Pub. No.: 2005/0273160)
Regarding claims 18 and 19, Kramer discloses substantially all the limitations of the claims but fails to disclose that the endograft body is configured for expansion from a collapsed configuration to an expanded configuration within a luminal organ; wherein the collapsed configuration is sized so that the endograft body fits within the luminal organ, and wherein the expanded configuration is sized so that the endograft body is securely positioned within the luminal organ upon expansion.
Lashinski teaches, in the same field of endeavor (prosthetic valve), an endograft body configured for expansion from a collapsed configuration to an expanded configuration within a luminal organ (Paras. [0041], [0045], [0070], and [0099]-[0104]); wherein the collapsed configuration is sized so that the endograft body fits within the luminal organ, and wherein the expanded configuration is sized so that the endograft 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the endograft body of Kramer to be configured for expansion from a collapsed configuration to an expanded configuration within a luminal organ; wherein the collapsed configuration is sized so that the endograft body fits within the luminal organ, and wherein the expanded configuration is sized so that the endograft body is securely positioned within the luminal organ upon expansion as taught by Lashinski in order to obtain the advantage of minimally invasive delivering the endograft valve device in a smaller delivery diameter.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer et al. (US Pat. No.: 4,123,805) as applied to claim 13 above, and further in view of Inoue et al. (US Pub No.: 2010/0210957).
Regarding claim 20, Kramer discloses substantially all the limitations of the claims but fails to disclose that the system further comprises a cuff and processor to compress and relax a blood vessel.
Inoue discloses, in the same field of endeavor (a surgical system for the vascular system), a system comprising a cuff (cuff 1, Fig. 4) configured to fit around a blood vessel (Fig. 3, blood vessel 100) and further configured to periodically compress the blood vessel, and a processor (CPU 9, Fig. 8) operably coupled to the cuff (Fig. 8), the processor configured to control a compression and relaxation rate (Para. [0096]), wherein when the cuff is positioned around the blood vessel at a first location (Fig. 3), operation of the processor causes the cuff to compress the blood vessel and relax 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the system of Kramer to further include a cuff and processor to compress and relax a blood vessel, as taught by Inoue, in order to control the rate of a cuff to pump blood through the valve, allowing the valve to be tested with different flow rates (Inoue, Abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 10,238,483. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-10 of U.S. Patent No. 10,238,483 recites all the limitations of the claims 1-20 of the instant application, such as a system including an endograft valve device having a first portion and a second portion each having a tapered wall thickness, valve, a cuff, and processor.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new ground(s) of rejection.
In response to the arguments on pages 10-17, Macleod discloses system / endograft valve device comprising: an endograft body (the endograft body / device shown in Fig. 4; also see Col. 1, lines 4-6) comprising: a first portion (see Figure below) having a proximal end (see Figure below), a distal end (see Figure below), an outer portion wall surface (Fig. 4, outer portion wall surface of the first portion) and an inner portion wall surface (Fig. 4, inner portion wall surface of the first portion), wherein a first portion tapered wall thickness (Fig. 4) is defined between the inner and outer portion wall surfaces, and wherein the inner portion wall surface further defines a lumen therethrough (Fig. 4, lumen of the first portion); and wherein the first portion tapered wall thickness is greater at the distal end than at the proximal end (see Figure below); and a valve (3, Fig. 4) disposed in the lumen and configured so that a fluid flow in the distal direction acts to open the valve and a fluid flow in the proximal direction acts to close the valve (see Figs. 4 and 1); a second portion(see Figure below) comprising a second portion outer portion wall surface (see Figure below, outer portion wall surface of the second portion) and a second portion inner portion wall surface (see Figure below, inner portion wall surface of the second portion), wherein a second portion tapered wall thickness is defined between the second portion inner wall surface and the second portion outer portion wall surface (see Figure below or Fig. 4); the second portion inner wall surface further defining the lumen (see Figure below, lumen of the second portion) therethrough, the lumen extending from a second portion distal end to a second portion proximal end (see Figure below); wherein the second portion tapered wall thickness is 

    PNG
    media_image1.png
    785
    618
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    436
    890
    media_image2.png
    Greyscale


In response to the argument(s) on pages 17-18, applicant alleged that a terminal disclaimer was submitted in the response filed on 09/21/2021.  However, there was no terminal disclaimer submitted/received.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JING RUI OU/            Primary Examiner, Art Unit 3771